DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 01/29/2020. Claims 1 – 17 are examined.

Claim Objections
Claims 1 – 7, 9 and 14 are objected to because of the following informalities:  
claim 1: in line 1 change “that have” to - - that each have - - for proper clarity;
claim 2: in line 5 change “of the other” to - - of another - - for proper clarity;
claim 3: in lines 2-3 change “the gas turbine exhaust heat recovery device which is in an operation state” to - - a gas turbine exhaust heat recovery device which is in an operation state - -;
claim 3: in lines 4-5 change “the gas turbine exhaust heat recovery device which is in a non-operation state” to - - a gas turbine exhaust heat recovery device which is in a non-operation state - -;
claim 4: in lines 3-4 change “the exhaust heat recovery boiler, to an evaporator of the other gas turbine exhaust heat recovery device” to - - an exhaust heat recovery boiler of a gas turbine exhaust heat recovery device, to an evaporator of another gas turbine exhaust heat recovery device - -;
claim 5: in line 5 change “the other” to - - the another - -;
claim 6: in line 2 change “the gas turbine exhaust heat recovery device” to - - a gas turbine exhaust heat recovery device - -;

claim 7: in line 6 change “exhaust het” to - - exhaust heat - -;
claim 9: in line 2 change “the superheater” to - - a superheater - -; and
claim 14: in line 3 change “an auxiliary boiler” to - - an auxiliary boiler of a gas turbine exhaust heat recovery device - - (in order to clarify the meaning of the recitation “the water heated by the auxiliary boiler” lines 5-6 of claim 14 because “water” is already recited in claim 1).
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inter-device heat medium supply unit capable of supplying a portion of water heated or a portion of the steam” in claims 1 – 7 and 14 (it is noted that there is sufficient structure recited in claim 11 such that 112(f) is not invoked regarding the instant nonce term “unit”, nonce terms being discussed in MPEP 2181 I.A.); “a control device for controlling a degree of superheat of the steam” in claims  in claims 8 and 10; and “control device that controls the plurality of gas turbine exhaust heat recovery devices” in claims 12, 13, 15 and 16.
claims 1 – 7 and 14 the limitation “an inter-device heat medium supply unit capable of supplying a portion of water heated or a portion of the steam generated” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “inter-device heat medium supply unit” coupled with functional language “capable of supplying a portion of water heated or a portion of the steam” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 – 7 and 14  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at least one valve and one pipeline (see e.g. par. 52).
Regarding claims 8 and 10 the limitation “a control device for controlling a degree of superheat of the steam” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “control device” coupled with functional language “for controlling a degree of superheat of the steam” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
claims 8 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure was identified (see 35 UC 112 section below).
Regarding claims 12, 13, 15 and 16 the limitation “control device that controls the plurality of gas turbine exhaust heat recovery devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “control device” coupled with functional language “controls the plurality of gas turbine exhaust heat recovery devices” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12, 13, 15 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure was identified (see 35 UC 112 section below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 – 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a steam-utilizing 15facility driven by the steam” lines 2-3.  Claim 1 also recites “a steam-utilizing facility” in line 5.  It is unclear how many steam utilizing facilities are required to infringe the claim.  For example Applicant second embodiment shown in fig. 6 illustrates a steam utilizing facility 503A however there does not appear to be a second steam utilization facility associated with this embodiment such as steam 
Claim limitation “control device” in claims 8, 10, 12, 13, 15 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure was identified by examiner regarding “control device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20120317973 A1 (Gulen).
Regarding claim 1, Gulen discloses (see figs. 1 and 2) a gas turbine exhaust heat recovery plant 100 comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114) that have a gas turbine (106, 108, respectively) and an exhaust heat recovery boiler (112, 114, respectively) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility 110 that utilizes the steam 
Regarding claim 2, Gulen discloses (see figs. 1 and 2) wherein the inter-device heat medium supply unit (124, 126) supplies the portion of the water heated by at least one of the gas turbine exhaust heat recovery devices 112 or the portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices 112 (the phase of the water/steam in line 124 depends on the temperature of the exhaust gas from gas turbine, for example during or just after starting wherein the exhaust gas is relatively low the phase is more towards water), to the exhaust heat recovery boiler of the other gas turbine exhaust heat recovery device 114 (see fig. 2).
Regarding claim 3, Gulen discloses wherein the inter-device heat medium supply unit (124, 126) supplies the water heated or the steam generated by the gas turbine exhaust heat recovery device 112 which is in an operation state, to the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device 114 which is in a .
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20080000237 A1 (Briesch).
As to claims 1 and 4, Briesch discloses (see fig. 1 below) a gas turbine exhaust heat recovery plant 10 comprising: a plurality of gas turbine exhaust heat recovery devices (three are disclosed including (12, 16) and (12, 16) and (22, 26) however the claim only requires two such as the two devices (12, 16) upper and lower) that have a gas turbine (the two gas turbines 12 and the gas turbine 22) and an exhaust heat recovery boiler (the two boilers 16 and the boiler 26) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (14 and/or 24) that utilizes the steam generated by the exhaust heat recovery boiler; and an inter-device heat medium supply unit capable of supplying a portion of water heated or a portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices, to at least one of the other gas turbine exhaust heat recovery device and the steam-utilizing facility wherein the inter-device heat medium supply unit supplies at least one of the water heated and the steam evaporated by an evaporator belonging to the exhaust heat recovery boiler, to an evaporator of the other gas turbine exhaust heat recovery device (pipelines and valves 64 upper are capable of for example supplying a portion of water/steam from evaporator 44 upper to evaporator 44 lower via the following routing: evaporator 44 upper, drum 46 upper, superheater 48 upper, pipeline A, reheater 62, steam turbine 14, pipeline B, pipeline C, economizer 42 lower and valve 64 lower).


    PNG
    media_image1.png
    615
    969
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow]
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20170350279 A1 (Kobayashi).
As to claims 1 and 11, Kobayashi discloses a gas turbine exhaust heat recovery plant 10 (see fig. 1 below) comprising: a plurality of gas turbine exhaust heat recovery devices (15 upper, 15 lower in fig. 1) that have a gas turbine 21 and an exhaust heat recovery boiler 32 for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (61 lower) that utilizes the steam generated by the exhaust heat recovery boiler; and an inter-device heat medium supply unit (56 upper, A, B) capable of supplying a portion of water heated or a portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices, to at least one of the other gas turbine exhaust heat recovery device and the steam-utilizing facility wherein the inter-device 
It is noted that in this analysis the recitation “inter-device heat medium supply unit” is not interpreted under 35 USC 112(f) because the recitation is modified by sufficient structure “pipeline” in order to perform the corresponding functional limitations.

    PNG
    media_image3.png
    441
    655
    media_image3.png
    Greyscale
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briesch in view of NPL “Combined Cycle Power Plant Performance Analyses Based on the Single-Pressure and Multipressure Heat Recovery Steam Generator” (Rahim).
As to claim 5, Briesch further discloses that an exhaust heat recovery boilers 16 and 26 may each include flow paths for multi-pressure circuits each comprising an economizer, an evaporator and a superheater (see par. 16, bottom), but does not explicitly teach the inter-device heat medium supply unit supplies at least one of the water heated and the steam evaporated by a highest-pressure evaporator out of a plurality 10of evaporators belonging to the exhaust heat recovery boiler, to a highest-pressure evaporator of the other gas turbine exhaust heat recovery device.
Rahim teaches that each circuit of multi-pressure circuits of multi pressure exhaust heat recovery boilers have same configurations (see figs. 2 and 3 showing a double pressure and a triple pressure exhaust heat recovery boiler, respectively).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Briesch with, or Briesch incorporates, the inter-device heat medium supply unit supplies at least one of the water heated and the steam evaporated by a highest-pressure evaporator out of a plurality of evaporators belonging to the exhaust heat recovery boiler, to a highest-pressure evaporator of the other gas turbine exhaust heat recovery device as taught by Rahim in order to facilitate extracting additional energy from the exhaust gas of the gas turbines of Briesch thereby permitting improved power output of steam utilizing facility of Briesch.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2019198756A1 (Shozo) in view of US Patent 5727377 (Fetescu).
As to claims 1 and 6, Shozo discloses (see fig. 1) a gas turbine exhaust heat recovery plant 1 comprising: a plurality of gas turbine exhaust heat recovery devices (11 22a, 11 22b, 11 22c, 11 22d; each boiler 22 can have its own gas turbine 11, see p. 11 bottom and p. 12 top of translation) that have a gas turbine 11 and an exhaust heat recovery boiler 22 for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (one or all of: 51, 52, 53, and 54) that utilizes the steam generated by the exhaust heat recovery boiler; and a pipeline 68 of an inter-device heat medium but is silent a valve of the inter-device heat medium supply unit.
Fetescu teaches (see fig. 1) a valve 7 of a device heat medium supply unit (valve 7 is used to shut off steam through pipeline 6 to steam turbine 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Shozo with a valve of the inter-device heat medium supply unit as taught by Fetescu in order to facilitate performing maintenance on steam turbine 52 of Shozo (see Fetescu col. 3, ll. 34-37).

Claims 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulen in view of Pub. No. US 20140216363 A1 (Rancruel).
Regarding claims 8 – 10, Gulen discloses the current invention as claimed and discussed above.  Gulen further discloses the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device which is in a non-operation state (108, 114), but is silent wherein the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device includes a temperature sensor for measuring a temperature of the steam flowing in the exhaust heat recovery boiler, and includes a control device for controlling a degree of superheat of the steam flowing in an involved portion to be higher than 0 and to fall within a prescribed range, based on the steam temperature measured by the temperature sensor of the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device, wherein the temperature sensor is disposed between the superheater and an evaporator, wherein the gas turbine exhaust heat recovery device includes at least one of a valve for adjusting a steam flow rate and a desuperheater, and wherein the control device operates at least one of the valve and the desuperheater, based on the steam temperature measured by the temperature sensor of the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device which is in a non-operation state.
Rancruel teaches gas turbine exhaust heat recovery device (22, 10) that has a gas turbine 22 and an exhaust heat recovery boiler 10 for generating steam by recovering exhaust heat of the gas turbine, and further teaches wherein the exhaust heat recovery boiler 10 of the gas turbine exhaust heat recovery device includes a temperature sensor 30 for measuring a temperature of the steam flowing in the exhaust heat recovery boiler, and includes a control device 28 for controlling a degree of superheat of the steam flowing in an involved portion to be higher than 0 and to fall within a prescribed range, based on the steam temperature measured by the temperature sensor of the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device, wherein the temperature sensor is disposed between the superheater and an evaporator, wherein the gas turbine exhaust heat recovery device includes at least one of a valve 88 for adjusting a steam flow rate and a desuperheater, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen with wherein the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device includes a temperature sensor for measuring a temperature of the steam flowing in the exhaust heat recovery boiler, and includes a control device for controlling a degree of superheat of the steam flowing in an involved portion to be higher than 0 and to fall within a prescribed range, based on the steam temperature measured by the temperature sensor of the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device, wherein the .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulen in view of US Patent 4550379 (Kawai)
Regarding claims 12 and 13, Gulen discloses increasing a load of a plurality of the gas turbines at an interval so that each of the gas turbines has a different timing for a load increase, wherein the load increase is starting up each of the gas turbines, and start up of the plurality of gas turbines is at an interval so that each of the gas turbines has a different timing for a load increase wherein the load increase is starting up each of the gas turbines (during startup the aeroderivative gas turbine 106 ramps up quickly to reach a full load condition relatively fast compared to the industrial gas turbine 108 that experiences a long transition to full load condition; see par. 15 discussing ramp up times and par. 17 discussing time to reach full load), but is silent a control device that controls the plurality of gas turbine exhaust heat recovery 10devices and the control device starts up the plurality of gas turbines.
Kawai teaches a gas turbine exhaust heat recovery plant 12 comprising: a plurality of gas turbine exhaust heat recovery devices 11 that have a gas turbine (21, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen with a control device that controls the plurality of gas turbine exhaust heat recovery devices and the control device starts up the plurality of gas turbines as taught by Kawaii in order to facilitate controlling the dual engine plant of Gulen as a single unit (Kawai col. 1 ll. 35-40) thereby reducing burden placed on operator of the plant of Gulen (Kawai col. 2 ll. 1-8). 

Claims 1, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view Gulen.
As to claims 1 and 14, Kobayashi discloses a gas turbine exhaust heat recovery plant 10 (see fig. 1 above) comprising: a plurality of gas turbine exhaust heat recovery devices (15 upper, 15 lower in fig. 1 above) that have a gas turbine 21 and an exhaust heat recovery boiler 32 for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (61 lower in fig. 1 above) that utilizes the steam generated by the exhaust heat recovery boiler, and further comprising an auxiliary boiler 46 having a heat source (combustion of fuel E, see fig. 2) which is different from a heat source of exhaust gas (see exhaust gas D in fig. 2) of the gas turbine but is silent an inter-device heat medium supply unit capable of supplying a portion of water heated or a portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices, to at least one of the other gas turbine exhaust heat recovery device and the steam-utilizing facility, and wherein the inter-device heat medium supply unit supplies the water heated by the auxiliary boiler or the steam generated by the auxiliary boiler, to the other gas turbine exhaust heat recovery device.
Gulen teaches a gas turbine exhaust heat recovery plant 100 comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114) that have a gas turbine (106, 108, respectively) and an exhaust heat recovery boiler (112, 114, respectively) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility 110 that utilizes the steam generated by each exhaust heat recovery boiler; and an inter-device heat medium supply unit (124, 126) capable of supplying a portion of water heated or a portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices 112, to at least one of the other gas turbine exhaust heat recovery device 114 and the steam-utilizing facility 110, and wherein the inter-device heat medium supply unit supplies the water heated or the steam generated, to the other gas turbine exhaust heat recovery device (steam in line 124 from evaporator 116 enters superheaters 118 and/or 122 wherein the steam in superheaters is provided to steam turbine 110, see par. 28, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kobayashi with an inter-device heat medium supply unit capable of supplying a portion of water heated or a portion of the steam generated by at least one of the gas turbine exhaust heat recovery devices, to at least one of the other gas turbine exhaust heat recovery device and the steam-utilizing facility, and wherein the inter-device heat medium supply unit supplies the water heated 
Gulen as applied to Kobayashi results in capability of communicating a portion of steam from evaporator 48 (see fig. 2 of Kobayashi) of boiler 36 lower to superheater 45 or 47 of boiler 36 upper (see fig. 1 of Kobayashi) when boiler 36 lower and gas turbine 21 lower are starting or at part load and upper boiler 36 and gas turbine 21 are at full load for example (see fig. 1 above of Kobayashi) wherein the steam being provided to the pipeline of Kobayashi in view Gulen (i.e., line 124 taught by Gulen) has been heated by heat from the auxiliary boiler of Kobayashi.
As to claim 17, Kobayashi in view Gluten teach the current invention as claimed and discussed above.  Kobayashi further discloses a steam merging pipeline 12 that distributes and introduces the steam to a plurality of the steam-utilizing facilities 61 (61 upper. and 61 lower in fig. 1 above) after merging the steam generated by the plurality of gas turbine exhaust heat recovery devices (15 upper, 15 lower in fig. 1 above).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view Gulen, as applied to claim 1 above, and further in view of Kawai.
As to claims 15 and 16, Kobayashi in view Gulen teach the current invention as claimed and discussed above.  Kobayashi further discloses (see fig. 1 above) a steam merging pipeline 12 that introduces the steam to one or a plurality of the steam-utilizing facilities 61 after merging the steam generated by the plurality of gas turbine 5exhaust heat recovery devices (15 upper, 15 lower in fig. 1).  Kobayashi further discloses a control unit 14 (although it is unclear if control unit 14 is connected to gas turbines 21 and therefor it is unclear if the control device 14 is capable of starting the gas turbines), but is silent a control device that controls the plurality of gas turbine exhaust heat recovery devices, wherein the control device increases a load of a plurality of the gas turbines at an interval so that each of the plurality of gas turbines has a different timing for a load increase, wherein the load increase is starting up each of the gas turbines, and the control device starts up the plurality of gas turbines at an interval.
Kawai teaches a gas turbine exhaust heat recovery plant 12 comprising: a plurality of gas turbine exhaust heat recovery devices 11 that have a gas turbine (21, 22, 18) and an exhaust heat recovery boiler 23 for generating steam by recovering exhaust heat of the gas turbine, and further teaches a control device 13 that controls the plurality of gas turbine exhaust heat recovery devices (106 112; 108 114), wherein the control device 13 increases a load of a plurality of the gas turbines at an interval so that each of the plurality of gas turbines has a different timing for a load increase wherein the load increase is starting up each of the gas turbines, and the control device starts up the plurality of gas turbines at an interval (col. 3, ll. 1-22) (startup at tGT up until full load 100% is shown as step loads in fig. 3 for an individual gas turbine; the start-up time tGT 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kobayashi in view Gulen with a control device that controls the plurality of gas turbine exhaust heat recovery devices, wherein the control device increases a load of a plurality of the gas turbines at an interval so that each of the plurality of gas turbines has a different timing for a load increase wherein the load increase is starting up each of the gas turbines, and the control device starts up the plurality of gas turbines at an interval as taught by Kawai in order to facilitate controlling the dual engine plant of Kobayashi in view Gulen as a single unit (Kawai col. 1 ll. 35-40) thereby reducing burden placed on operator of the plant of Gulen (Kawai col. 2 ll. 1-8).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and including appropriate correction regarding claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  the claim 7 limitation “the inter-device heat medium supply unit supplies the steam generated by the gas turbine exhaust heat recovery device which is in an operation state, to the evaporator of the exhaust heat recovery boiler of the gas turbine exhaust heat recovery device which is in a non-operation state, via a superheater or a .
The closest art Briesch teaches supplying steam to an evaporator of exhaust heat recovery boiler from a different exhaust heat recovery boiler (see analysis of claim 4 above in the 35 USC 103 section). No teaching was found in the prior art regarding the feature “via a superheater or a reheater”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20100180567, US 6178734 and US 20110036096 each teach pipelines connecting first and second exhaust heat recovery boilers; and
US 20120036828 teaches temperature sensor regarding claims 8 – 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741